Name: COMMISSION REGULATION (EC) No 116/95 of 25 January 1995 determining the extent to which application lodged in January 1995 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: political geography;  Europe;  European construction;  tariff policy;  animal product
 Date Published: nan

 26. 1 . 95 Official Journal of the European Communities No L 18/ 15 COMMISSION REGULATION (EC) No 116/95 of 25 January 1995 determining the extent to which application lodged in January 1995 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 of 30 September 1993, laying down detailed rules for the application in the pigmeat sector of the arra ­ gements provided for by the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic ('), as last amended by Regu ­ lation (EC) No 2676/94 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the first quarter of 1995 are, for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said appli ­ cations are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution ; Whereas, the surplus to be added to the quantity available for the following period should be determined ; Whereas, it is appropriate, for the first mentioned cate ­ gory of products, to draw the attention of operators to the HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 31 March 1995 submitted under Regulation (EEC) No 2698/93 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 April to 30 June 1995 applications may be lodged pursuant to Regulation (EEC) No 2698/93 for import licences for a total quantity as referred to in Annex II. 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 26 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p . 80 . 0 OJ No L 285, 4. 11 . 1994, p. 7. No L 18/ 16 Official Journal of the European Communities 26. 1 . 95 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1995 1 88,1 2 100,0 3 100,0 4 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10 100,0 11 100,0 12 100,0 13 100,0 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1995 1 1 400,0 2 144,9 3 1 305,0 4 23 011,5 5 2 800,0 6 1 668,0 7 7 865,0 8 1 300,0 9 9 100,0 10 4 000,0 1 1 455,0 12 2 000,0 13 195,0